UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 10, 2011 CRIMSON EXPLORATION INC. (Exact name of Registrant as specified in its charter) Delaware 001-12108 20-3037840 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 717 Texas Ave., Suite2900, Houston, Texas 77002 (Address of principal executive offices) (713)236-7400 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 RegulationFD Disclosure. Crimson Exploration Inc. (the "Company") has updated its investor presentation for March 2011, which includes updated operating information of the Company. A copy of the investor presentation has been posted to our website and can be found under the Investor Relations tab at www.crimsonexploration.com. The investor presentation may contain statements concerning the Company's or its management's expectations or predictions that are forward-looking statements. The Company's actual results could materially differ from those projected in such forward-looking statements. Factors that could affect such results include those mentioned in the Company’s Annual Report on Form 10-K and other reports that the Company has filed with the Securities and Exchange Commission.The Company undertakes no obligation to update or revise any forward-looking statement to reflect new information or events. In accordance with General Instruction B.2. of Form 8-K and the Securities and Exchange Commission Release No.33-8176, the above information, and the information posted to our website, is being furnished under Item7.01of Form 8-K and shall not deemed to be "filed" for purposes of Section18 of the Securities Act of 1934, as amended, or otherwise subject to the liabilities of that section, and is not deemed to be incorporated by reference into any filings under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CRIMSON EXPLORATION INC. (Registrant) /s/ E. Joseph Grady E. Joseph Grady Senior Vice President & Chief Financial Officer Dated: March 10, 2011
